Citation Nr: 1421675	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-43 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue, to include as due to exposure to herbicides, mustard gas, and ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to February 1977 and from September 1977 to November 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam. 

2. The Veteran's squamous cell carcinoma of the tongue is not among the disabilities for which presumptive service connection for herbicide or ionizing radiation exposure is warranted. 

3. The Veteran was not exposed to mustard gas during service. 

4. The Veteran's in-service radiation exposure has been reported as being 00.170 rem.

5. Squamous cell carcinoma of the tongue was not present during service and did not develop as a result of any incident during service, to include exposure to herbicides, mustard gas, and ionizing radiation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1111, 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by letters sent to the Veteran in November 2007 and March 2008. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran has not been afforded a VA examination with respect to his service connection claim for squamous cell carcinoma of the tongue due to herbicide and mustard gas exposure; however, a VA examination is not necessary.  As will be discussed further below, there is no probative lay or medical evidence suggesting that Veteran's squamous cell carcinoma of the tongue may be associated with service, to include herbicide or mustard gas exposure.  See McLendon v. Nicholson, 20 Vet App. 79 (2006). 

VA has obtained a medical opinion as it relates to the claim based on ionizing radiation.  Opinions were obtained from the Chief Public Health and Environmental Hazards Officer and the Director of VA's Compensation and Pension Service in October 2008.  The Board finds these medical opinions are adequate for the purpose of determining the Veteran's claim.  These reports reflect review of the claims folder, discussion of the Veteran's pertinent medical history, and etiology opinions with fully-explained rationales.  

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Analysis 

The Veteran seeks entitlement to service connection for squamous cell carcinoma of the tongue as a result of exposure to herbicides agents, mustard gas, or ionizing radiation in service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Pursuant to 38 C.F.R. § 3.303(b), a claimant for malignant tumor may establish the second and third elements by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct and presumptive service connection 

The Veteran is not entitled to service connection on a direct basis or on the presumptive basis of cancer manifesting within one year of service.  The Veteran's service treatment records do not show treatment or a diagnosis of squamous cell carcinoma of the tongue.  The post-service medical evidence reveals a cancer diagnosis in July 2007.  However, there is no evidence linking the Veteran's cancer to his active service.  The earliest treatment for squamous cell carcinoma is shown more than 20 years after separation from service.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  

Service connection due to herbicide exposure

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Squamous cell carcinoma of the tongue is not one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure. Id.  Further consideration of the Veteran's assertions that that his cancer is due to Agent Orange or other chemical exposure on Johnston Island is not necessary.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

As detailed above, direct service connection is not warranted.  As squamous cell carcinoma of the tongue is not a condition subject to presumptive service connection based on exposure to herbicide agents, service connection on the basis of herbicide agents is not warranted. 

Service connection due to mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or COPD; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  Service connection will not be established under this section if there is affirmative evidence that establishes a nonservice-related supervening condition or event was the cause of the claimed condition.  See 38 C.F.R. § 3.316 . 

After reviewing the evidence, the Board finds that presumptive service connection on the basis of mustard gas exposure is not warranted.  The Veteran's service treatment records do not reveal any accidental or excessive exposure to mustard gas during service.  Additionally, a review of the Department of Defense test participant database did not indicate that the Veteran had participated in any mustard gas testing, or any of the more recent chemical and biological weapon experiments.  Therefore, although the Board has recognized the Veteran's assertions of mustard gas exposure, they are outweighed by the other evidence of record which does not show that he was a participant in any testing with the substances to which he claims to have been exposed and squamous cell carcinoma of the tongue is not a presumptive condition listed under 38 C.F.R. § 3.316.  Therefore, presumptive service connection based on exposure to mustard gas or any similar chemicals is not warranted, and the provisions of 38 C.F.R. § 3.316 are inapplicable. 

Service connection due to ionizing radiation 

Service connection for a disability based upon exposure to ionizing radiation can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Service connection can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043.  As noted above, the Veteran is not entitled to direct service connection. 

The Board finds that presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted.  There are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) if the veteran has "participated in a radiation-risk activity."  Squamous cell carcinoma of the tongue is not included in this list.  Therefore, the Veteran may not be presumptively service connected under this regulation. 

However, as stated above, service connection can also be awarded based on exposure to ionizing radiation if the Veteran subsequently develops a radiogenic disease under 38 C.F.R. § 3.311.  The regulation provides a list of recognized radiogenic diseases, and the regulatory time period when the diseases must manifest.  38 C.F.R. § 3.311(b)(5).  Although squamous cell carcinoma of the tongue is not specifically listed, "any other cancer" is considered a radiogenic disease.  38 C.F.R. § 3.311 (b)(2) (xxiv).  Furthermore, the Veteran's cancer manifested 5 years or more after exposure; therefore meeting the regulatory time requirements.  38 C.F.R § 3.311(b)(5).  

Because the Veteran's cancer is considered a radiogenic disease, the RO undertook special development outlined in 38 C.F.R. § 3.311, including requesting any available records concerning the Veteran's exposure to radiation obtaining a dose estimate from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii) .

The Veteran's DD Form 214 indicates that he was an explosive ordnance disposal (EOD) instructor.  The claims file does not include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), however, the Veteran has submitted a performance evaluation report, which confirms that he was involved in providing EOD training, assisting in the surveillance of munitions, maintaining publications, and identifying, and rendering safe explosive ordnance. 

The Veteran's service treatment records reflect no treatment for, or diagnosis of squamous cell carcinoma of the tongue.  According to post-service medical records, the Veteran was diagnosed and treated for cancer of the tongue in July 2007.  None of his treatment records contain any medical opinion regarding his condition's etiology. 

In a September 2008 memorandum to the Under Secretary of Health, the Director of Compensation and Pension Services noted that the U.S. Army Dosimetry Center provided a History of Exposure to Ionizing Radiation for the Veteran indicating monitoring for exposure to ionizing radiation beginning October 9, 1983, and ending April 26, 1997.  The only non-zero entry was for the period October 24, 1993, to January 22, 1994, during which the Veteran received a shallow dose of 00.170 rem.  The Veteran was reportedly 23 years old when initially monitored.  The Veteran's post-service exposure and pertinent medical history was reported. 

In an October 2008 response, the Chief Public Health and Environmental Hazards Officer (CPHEHO), writing on behalf of the Under Secretary, indicated that it is unlikely that the Veteran's cancer of the tongue can be attributed to exposure to ionizing radiation in service.  The opinion was based on calculations derived from the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health.  For purposes of calculation, it was assumed that the Veteran's radiation doses were received as a single exposure in the earliest year of exposure.  It was noted that this assumption would tend to increase the probability of causation; therefore benefiting the Veteran's claim.  The program calculated a 99th percentile credibility value for the probability of causation of 0.09 percent for tongue cancer. 

In October 2008, the Director of VA's Compensation and Pension Service (Director) opined, following a review of the evidence, including the CPHEHO memorandum, that there was no reasonable possibility that the Veteran's tongue cancer was the result of radiation exposure during service.  The Director noted that the Veteran was 23 years old when initially monitored, that cancer of the tongue was first diagnosed 23 years after initial monitoring, that the Veteran smoked for 15 years and was involved in explosive ordnance disposal post service. 

Based on a review of the evidence, the Board finds that service connection for squamous cell carcinoma of the tongue is not warranted as the evidence does not show that it was related to his military service on any basis, including being due to exposure to ionizing radiation.

There is no competent medical opinion indicating that the Veteran's cancer was due to in-service ionizing radiation.  The opinion from the CPHEHO indicates that the Veteran's exposure to ionizing radiation did not cause his cancer.  The Board finds that opinion persuasive as it was based on specific dose estimates and calculations and noted that the assumptions used in calculating the dose estimate were designed to afford the maximum benefit of the doubt to the Veteran.  The Veteran has not provided nor does the record show a different dose estimate.  

The only evidence linking ionizing radiation to service is the Veteran's own assertions.  The Veteran is competent to testify to as his observations, and his in-service exposure to ionizing radiation is conceded.  See Jandreau, 492 F.3d at 1377.  Although lay persons are competent to provide opinions on some medical issues, the etiology of cancer falls outside the realm of common knowledge of a lay person.  Therefore, on the question as to whether his squamous cell carcinoma of the tongue is related to radiation exposure, the reasoned opinion of the CPHEHO is of greater probative weight than the more general assertions of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433  , n. 4 (2011).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for squamous cell carcinoma of the tongue as due to ionizing radiation is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to herbicides, mustard gas, and ionizing radiation is denied. 




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


